Slip Op. 13-

                UNITED STATES COURT OF INTERNATIONAL TRADE

 HOME MERIDIAN INTERNATIONAL,
 INC. D/B/A SAMUEL LAWRENCE
 FURNITURE CO. and PULASKI
 FURNITURE CO.; and IMPORT SERVICES,
 INC.,

                       Plaintiffs,

 GREAT RICH (HK) ENTERPRISES CO.,
 LTD., DONGGUAN LIAOBUSHANGDUN
 HUADA FURNITURE FACTORY, NANHAI
 BAIYI WOODWORK CO., LTD., and
 DALIAN HUAFENG FURNITURE GROUP
 CO., LTD.,

                       Consolidated Plaintiffs,

                .v.                                   Before: Jane A. Restani, Judge

 UNITED STATES,                                       Consol. Court No. 11-00325

                       Defendant,

 AMERICAN FURNITURE
 MANUFACTURERS COMMITTEE FOR
 LEGAL TRADE and VAUGHAN-BASSETT
 FURNITURE COMPANY, INC.,

                       Intervenor Defendants.


                                     OPINION AND ORDER

[Intervenor Defendants’ motion for reconsideration or to reopen the record is denied.]

                                                                   Dated: August 7, 2013

               Kristin H. Mowry, Jeffrey S. Grimson, Jill A. Cramer, Rebecca M. Janz, Sarah M.
Consol. Court No. 11-00325                                                                  Page 2

Wyss, and Susan L. Brooks, Mowry & Grimson, PLLC, of Washington, DC, for Plaintiffs1 and
Consolidated Plaintiffs Great Rich (HK) Enterprises Co., Ltd. and Dongguan Liaobushangdun
Huada Furniture Factory.

              Ned H. Marshak, Bruce M. Mitchell, and Mark E. Pardo, Grunfeld Desiderio
Lebowitz Silverman & Klestadt, LLP, of New York, NY, for Consolidated Plaintiff Nanhai Baiyi
Woodwork Co., Ltd.

               Lizbeth R. Levinson and Ronald M. Wisla, Kutak Rock LLP, of Washington, DC,
for Consolidated Plaintiff Dalian Huafeng Furniture Group Co., Ltd.

               Carrie A. Dunsmore and Joshua E. Kurland, Trial Attorneys, Commercial
Litigation Branch, Civil Division, U.S. Department of Justice, of Washington, DC, for
Defendant. With them on the brief were Stuart F. Delery, Acting Assistant Attorney General,
Jeanne E. Davidson, Director, and Patricia M. McCarthy, Assistant Director. Of Counsel on the
brief was Shana A. Hofstetter, Attorney, Office of the Chief Counsel for Import Administration,
U.S. Department of Commerce, of Washington, DC.

               J. Michael Taylor, Daniel L. Schneiderman, Joseph W. Dorn, Mark T. Wasden,
Prentiss L. Smith, Sarah K. Davis, King & Spalding, LLP, of Washington, DC, for Intervenor
Defendants.

               Restani, Judge: Intervenor Defendants American Furniture Manufacturers

Committee for Legal Trade and Vaughan-Bassett Furniture Co., Inc. (collectively “AFMC”)

move for reconsideration of the court’s decision in Home Meridian International, Inc. v. United

States, Slip Op. 13-81, 2013 Ct. Intl. Trade LEXIS 83 (CIT June 25, 2013), pursuant to USCIT

R. 59.2 Mem. in Supp. of the AFMC’s Mot. for Reconsideration or, in the Alternative, for an

Order Directing Commerce to Reopen the R. on Remand (“AFMC’s Mot.”) at 1. Alternatively,

AFMC seeks an order requiring Commerce to reopen the record. Id. Plaintiffs Home Meridian



       1
         Mowry & Grimson, PLLC withdrew as counsel for Import Services, Inc. on July 31,
2013. The court gave Import Services, Inc. thirty days to retain counsel. It has not done so as of
the date of this opinion.
       2
        AFMC does not cite the rule under which it seeks reconsideration, but the court assumes
the motion was made under this rule.
Consol. Court No. 11-00325                                                                      Page 3

Int’l, Inc. d/b/a Samuel Lawrence Furniture Co. and Pulaski Furniture Co., as well as

Consolidated Plaintiffs Great Rich (HK) Enterprises Co., Ltd. and Dongguan Liaobushangdun

Huada Furniture Factory (collectively “HMI”) oppose the motion. See Resp. of Home Meridian

Int’l, Inc. d/b/a Samuel Lawrence Furniture Co. & Pulaski Furniture Co.; Great Rich (HK)

Enterprises Co., Ltd. & Dongguan Liaobushangdun Huada Furniture Factory to the AFMC’s

Mot. for Reconsideration or, in the Alternative, for an Order Directing Commerce to Reopen the

R. on Remand. Although not endorsing the court’s decision in Home Meridian, Defendant

United States also contends that AFMC’s motion is inappropriate. See Def.’s Resp. to AFMC’s

Mot. for Reconsideration (“Def.’s Resp.”) (noting also that Commerce declined to move to

reopen the record and instead issued a draft redetermination on July 31, 2013).

               In its previous opinion, the court reviewed and remanded to the Department of

Commerce (“Commerce”) its Final Results of Redetermination Pursuant to Court Order (Dep’t

Commerce Feb. 25, 2013) (“Remand Results”), Dkt. No. 97. In Home Meridian, the court held,

on the unique facts of this case, that Commerce’s determination that Dalian Huafeng Furniture

Group Co., Ltd. (“Huafeng”) did not use market economy (“ME”) wood inputs in manufacturing

the subject merchandise was not based on substantial evidence. 2013 Ct. Intl. Trade LEXIS 83,

at *22–26. Additionally, the court held that the actual market economy prices paid for those

inputs were, as a matter of law, the best information available on the record for valuing the

inputs, as opposed to the surrogate values chosen by Commerce. Id. at *26–36. The background

of this case is set forth in the court’s previous opinion. See id. at *3–5. The court presumes

familiarity with that decision.

               A motion for reconsideration will be granted “only in limited circumstances,”
Consol. Court No. 11-00325                                                                    Page 4

such as for “1) an error or irregularity, 2) a serious evidentiary flaw, 3) the discovery of new

evidence which even a diligent party could not have discovered in time, or 4) an accident,

unpredictable surprise or unavoidable mistake which impaired a party’s ability to adequately

present its case.” Target Stores v. United States, 31 CIT 154, 157, 471 F. Supp. 2d 1344, 1347

(2007). The grant or denial of a motion for reconsideration rests within the discretion of the

court. Id. at 157, 471 F. Supp. 2d at 1346–47. A motion for reconsideration will not be granted

“merely to give a losing party another chance to re-litigate the case.” Totes-Isotoner Corp. v.

United States, 32 CIT 1172, 1173, 580 F. Supp. 2d 1371, 1374 (2008) (citation omitted).

               AFMC alleges the court erred by resting its decision “on the false predicate that

100 percent of the lumber inputs used in production during the period of review (“POR”) were

purchased from a market economy (“ME”) supplier.” AFMC Mot. 1. Additionally, AFMC

faults the court for “failing to defer to Commerce’s reasonable interpretation of its own

regulations to value lumber inputs.” Id. These arguments have been raised repeatedly in this

case, and the court will not entertain them again through a motion to reconsider.

               Contrary to AFMC’s claim, the court set out the record evidence provided by

Huafeng that supports the assertion it and HMI made before the agency that 100 percent of

certain wood inputs used during the POR were from ME suppliers. See Home Meridian, 2013

Ct. Intl. Trade LEXIS 83, at *22–26. Although the explicit statement that 100 percent of these

inputs were from market economy suppliers is first made in the case briefs before Commerce, the

court found that this assertion was implicit in Huafeng’s questionnaire responses, and the
Consol. Court No. 11-00325                                                                    Page 5

inference was properly before the agency in both Huafeng’s and HMI’s case briefs.3 Id. at 25.

Notably, neither AFMC nor Commerce characterized these statements as new factual

submissions at the time case briefs were submitted to Commerce, and Commerce did not reject

the briefs for presenting new factual evidence contrary to 19 C.F.R. § 351.302(d) (2013). Thus,

the court did not rely on an incorrect premise in evaluating the record, but rather one that was

supported by substantial evidence.

               Additionally, as explained in its opinion, the court deferred to the reasonable

methodology used by Commerce in evaluating which information is the best available on the

record for valuing inputs. See Home Meridian, 2013 Ct. Intl. Trade LEXIS 83, at *10–20 & n.6

(summarizing Commerce’s methodology and finding certain applications of it reasonable but

noting that the Antidumping Methodologies policy statement is not directly applicable). The

court, however, found that Commerce lacked substantial evidence for its determination that the

selected surrogate values, on the unique facts of this case, were the best available information

when compared to the actual market economy purchases, considering all relevant factors.

               Finally, the court provided Commerce, not AFMC, with the option to exercise its


       3
          AFMC points out that although questionnaire responses are certified by an attorney and
a company official, case briefs filed before the agency are only certified by an attorney for the
company and, therefore, cannot contain factual evidence. Compare Business Proprietary App. to
Mem. of Points & Authorities in Supp. of Rule 56.2 Mot. for J. on the Agency R. by Pls.’ HMI.
(“HMI App.”) Tab 15 at 4–5 with HMI App. Tab 8 at 3 (certifying that the attorney “(1) [has]
read the attached submission; and (2) based on the information made available to [her] by the
forgoing companies, . . . [has] no reason to believe that this submission contains any material
misrepresentation or omission of fact.”). Although attorneys may not use their case briefs to
submit new factual information, see 19 C.F.R. § 351.302(d), they certainly may use them to state
explicitly what the record evidence states implicitly. Ultimately, this issue is not important to the
court’s determination in this case that there was no record evidence to contradict HMI’s
supported contention that Huafeng used in the subject merchandise certain wood inputs
purchased from ME suppliers.
Consol. Court No. 11-00325                                                                  Page 6

discretion in seeking to reopen the record to conduct further factual investigation on Huafeng’s

use of market economy inputs. See id. at *27 n.11, 43. Because AFMC did not challenge this

factual assertion prior to Commerce’s final determination, instead focusing its case brief before

the agency on legal arguments, see P.R. Doc. 10591, at 9–12, it does not have a right to demand

that Commerce reopen the record on this issue. Commerce chose not to do so, see Def.’s Resp.

at 3, and the court will not compel such action on this record.

               For the foregoing reasons, AFMC’s motion for reconsideration or in the

alternative for an order to reopen the record is DENIED.



                                                                  /s/ Jane A. Restani
                                                                     Jane A. Restani
                                                                         Judge

Dated: August 7, 2013
       New York, New York